Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki U.S. 2016/0009128 in view of Suzuki U.S. 2015/0069826 and Fukuda U.S. 2017/0057136.
Re clm 6, Wakatsuki discloses a bearing device for vehicle wheel, the device comprising: an outer member (2, Fig. 1) having an inner periphery on which outside rolling surfaces (2a’s) in a plurality of lines are integrally formed; an inner member (4 and 5) including a hub wheel (4) and at least one inner ring (5) and having an outer periphery on which inside rolling surfaces (4a and 5a) in a plurality of lines are formed facing to the outside rolling surfaces in the plurality of lines, the hub wheel integrally including a vehicle wheel attachment flange (6) to which a vehicle wheel is attached at one end part and including a small-diameter stepped part (4b) extending in an axial direction and formed on an outer periphery at the other end part, the at least one inner ring being fitted by pressing ([0064]) to the small-diameter stepped part; rolling elements (3s) arranged in a plurality of lines and housed in a freely rollable manner 
Wakatsuki does not disclose the inner diameter of the seal part is equal to an inner diameter of the sensor holder engagement part.
Suzuki discloses the inner diameter of the seal part (where 41 contacts 20, Fig. 11) is equal to an inner diameter of the sensor holder engagement part where 40a contacts 20), and the seal part is adjacent to the sensor holder engagement part (20 at 41 is adjacent to 20 at 40a). The geometry of the inner periphery of the outer member of Suzuki provides for a simplified inner periphery shape which reduces machining costs as well as reduces the possible locations for stress concentrations to form.  The geometry also provides for a more compact 
It would have been obvious to one of ordinary skill in the art to modify the inner peripheral geometry of the outer member of Wakatsuki such that the inner diameter of the seal part is equal to an inner diameter of the sensor holder engagement part and the seal part is adjacent to the sensor holder engagement part (assuming Wakatsuki does not already disclose this feature) for the purpose of reducing machining costs as well as reducing the possible locations for stress concentrations to form and to provide a more compact bearing arrangement.
Wakatsuki does not disclose a small-diameter part connected with the tapered part, the seal member is provided between the tapered part and the small-diameter part, the annular protrusion has a seal lip and the seal lip is inclined and protrudes toward the inner side.
Fukuda teaches a seal and protection cover arrangement (1 and 7, Fig. 1 and 5) comprising a small-diameter part (3, Fig. 5) connected with the tapered part (taper between 2 and 3), the seal member is provided between the tapered part and the small-diameter part (7 is provided between taper and 3), the annular protrusion (both the left humped part of 7 and the right lip of 7) has a seal lip (outer right lip on 7, Fig. 5) and the seal lip is inclined and protrudes toward the inner side.  Providing the seal being attached to both the taper portion and the small-diameter portion provides for a larger adhesion area between the seal and the protection cover, improving the overall retention of the seal on the cover. Providing the seal on both the taper and small-diameter portions also allows the seal to resist forces in more directions while also allowing a greater sealing force between the seal and the outer member due to the location of the small-diameter portion. Providing the seal lip improves sealability by providing an additional debris barrier.
It would have been obvious to one of ordinary skill in the art to modify the shape of the cover of Wakatsuki and provide a small-diameter part connected with the tapered part, the seal 
Re clm 12, Wakatsuki further discloses a flange part (19b) is formed at an intermediate part on an outer peripheral surface of the sensor holder, the outer peripheral surface is engaged with the sensor holder engagement part (19a engages 20), and the sensor holder is engaged at a position determined when the flange part contacts with an end face of the outer member (where 2d contacts 19b).

Response to Arguments
Applicant's arguments dated 24 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the references disclose that the seal member includes an annular protrusion part protruding outward in a radial direction, the annular protrusion part has a seal lip and a protrusion surface, and the seal lip is inclined and protrudes toward the inner side. Applicant is reciting limitations regarding the shape and geometry of the sealing portion.



    PNG
    media_image1.png
    277
    369
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    144
    294
    media_image2.png
    Greyscale

	As noted in the Final Rejection dated 17 June 2021, Fukuda was shown to disclose the seal shape of the invention.  Applicant also argues that the advantageous effects described with respect to the configuration according to the claims. Such features are not recited in the claims.  The references disclose each of the features recited in the claims. Applicant’s argument is that the references do not disclose all the features. The examiner notes that Applicant is not attacking the combination of references, but rather Applicant is asserting that the features are not disclosed in the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN B WAITS/Primary Examiner, Art Unit 3656